           Case 5:20-cv-01130-J Document 25 Filed 12/04/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

THE GREEN ROOM SOUL FOOD                         )
STEAKHOUSE, LLC, et al.,                         )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )       Case No. CIV-20-1130-J
                                                 )
BOARD OF COUNTY COMMISSIONERS                    )
FOR THE COUNTY OF OKLAHOMA,                      )
                                                 )
               Defendant.                        )

                                            ORDER

       The parties have briefed Defendant’s motion to dismiss which, in relevant part, argues

Plaintiffs lack standing to challenge the distribution of the Coronavirus Aid, Relief, and Economic

Security Act (CARES Act) funds. As Plaintiffs note in their Response, after this action was filed,

Oklahoma County released CARES Act funds to small businesses. [Doc. No. 22 at 4]. Because

of the high demand, Oklahoma County has since stopped taking applications.                     See

https://www.okcountygrants.org/ (last accessed December 4, 2020).

       Plaintiff Green Room Soul Food Steakhouse, LLC (Green Room), and Defendant if the

information is available to it, shall inform the Court as to whether Green Room applied for CARES

Act funds, and if so, whether its request was granted or denied. If an application was made and

granted, the parties shall address whether Green Room’s claims involving CARES funds

distribution are now moot. If an application was made and denied, the parties shall explain why it

was denied, if known.

       Additionally, both parties shall address whether Green Room is/was eligible for CARES

funds. That is, in relevant part, the CARES Act appears to provide relief to small businesses in
           Case 5:20-cv-01130-J Document 25 Filed 12/04/20 Page 2 of 2




operation on or before February 15, 20201 and the Court judicially notices that Green Room was

not incorporated until March 12, 2020.2

       The parties shall file simultaneous briefs addressing and/or clarifying these issues on or

before December 9, 2020. Briefs are limited to five pages.

       IT IS SO ORDERED this 4th day of December, 2020.




1
  See https://www.okcountygrants.org/ (noting that to be eligible to apply for CARES Act funds,
the small business “must have been open prior to February 15, 2020 in a physical location within
Oklahoma County limits but NOT within the City of Oklahoma City limits”) (last accessed
December 4, 2020).
2
  See Oklahoma Secretary of State, https://www.sos.ok.gov/(S(hfi1b155qdirny45spxepd45))/corp
/corpInformation.aspx?id=3512825452 (last accessed December 3, 2020).
                                               2
